Case: 19-2211    Document: 37     Page: 1   Filed: 07/22/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  BRUCE R. TAYLOR,
                   Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2019-2211
                  ______________________

      Appeal from the United States Court of Appeals for
 Veterans Claims in No. 17-2390, Judge Joseph L. Falvey,
 Jr., Judge William S. Greenberg, Judge Amanda L. Mere-
 dith.
                  ______________________

        SUA SPONTE REHEARING EN BANC
              ______________________

    KENNETH M. CARPENTER, Law Offices of Carpenter
 Chartered, Topeka, KS, for claimant-appellant.

     WILLIAM JAMES GRIMALDI, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for respondent-appellee. Also repre-
 sented by JEFFREY B. CLARK, ROBERT EDWARD KIRSCHMAN,
 JR., LOREN MISHA PREHEIM; CHRISTOPHER O. ADELOYE,
 BRIAN D. GRIFFIN, Office of General Counsel, United States
 Department of Veterans Affairs, Washington, DC.
Case: 19-2211     Document: 37      Page: 2    Filed: 07/22/2021




 2                                      TAYLOR   v. MCDONOUGH



                      ______________________

       Before MOORE, Chief Judge, NEWMAN, LOURIE, DYK,
     PROST, O’MALLEY, REYNA, TARANTO, CHEN, HUGHES, and
                    STOLL, Circuit Judges.
 PER CURIAM.
                           ORDER
      This case was argued before a panel of three judges on
 June 4, 2020, and a panel opinion issued on June 30, 2021.
 Thereafter, a sua sponte request for a poll on whether to
 rehear this case en banc was made. A poll was conducted
 and a majority of the judges in regular active service voted
 for sua sponte en banc consideration.
       Accordingly,
       IT IS ORDERED THAT:
     (1) The panel opinion of June 30, 2021, is vacated and
 the appeal is reinstated.
     (2) This case will be reheard en banc sua sponte under
 28 U.S.C. § 46 and Federal Rule of Appellate Procedure
 35(a). The court en banc shall consist of all circuit judges
 in regular active service who are not recused or disquali-
 fied, as well as any senior circuit judge who participated in
 the panel decision and elects to participate as a member of
 the court en banc, in accordance with the provisions of
 28 U.S.C. § 46(c).
     (3) The parties are requested to file new briefs. The
 briefs should address the following issues:
             A. (i) In view of precedents such as OPM
                v. Richmond, 496 U.S. 414 (1990), and
                McCay v. Brown, 106 F.3d 1577 (Fed. Cir.
                1997), did the panel in Taylor v. McDonough,
                No. 2019-2211, 2021 WL 2672307, at *1 (Fed.
                Cir. June 30, 2021), correctly determine that
Case: 19-2211     Document: 37      Page: 3    Filed: 07/22/2021




 TAYLOR   v. MCDONOUGH                                       3



                under the doctrine of equitable estoppel the
                government is estopped from asserting
                38 U.S.C. § 5110(a)(1) against Mr. Taylor’s
                claim for an earlier effective date?

                (ii) Specifically, would granting Mr. Taylor’s
                claim of entitlement to an earlier effective
                date under the doctrine of equitable estoppel
                be contrary to statutory appropriations and
                thus barred by the Appropriations Clause? If
                not, does the doctrine require the VA to give
                Mr. Taylor his requested effective date for his
                disability benefits if the government pre-
                vented him from timely filing an adequate
                benefits claim?

                (iii) If any precedents of this court, such as
                McCay, preclude Mr. Taylor from succeeding
                based on equitable estoppel, should they be
                overruled?

            B. If equitable estoppel does not afford Mr. Tay-
               lor the effective date he claims, does Mr. Tay-
               lor have a claim for denial of a constitutional
               right of access to VA processes for securing
               disability benefits for which he met the eligi-
               bility criteria, considering authorities such
               as Christopher v. Harbury, 536 U.S. 403
               (2002), that address a constitutional right of
               access to courts and other government fo-
               rums of redress?

            C. If there is such a right of access, is the test
               for its violation whether the government has
               engaged in “active interference” that is “un-
               due,” as suggested by Silva v. Di Vittorio,
               658 F.3d 1090, 1103 (9th Cir. 2011), and re-
               lated cases? If not, what is the test?
Case: 19-2211     Document: 37      Page: 4    Filed: 07/22/2021




 4                                      TAYLOR   v. MCDONOUGH




            D. Assuming the right exists, and applying the
               proper test, was the right of access violated
               here?

                (i) Taken together, did the required promise
                of military secrecy, the threat of court mar-
                tial, and the failure to provide a VA mecha-
                nism for the timely filing or adjudication of
                an adequate claim, as Mr. Taylor alleges,
                constitute an affirmative interference with a
                right of access?

                (ii) Did the VA lack a sufficient justification
                for not providing a mechanism for the timely
                filing or adjudication of an adequate claim if
                it could have provided such a mechanism
                while protecting classified information? Has
                the VA done so in some circumstances? See
                U.S. Dep’t of Veterans Affs., Adjudication
                Procedures Manual M21-1, pt. IV, subpt. ii,
                ch. 1, sec. I (Developing Claims Related to
                Special Operations Incidents). Did the VA
                lack a sufficient justification for not even
                communicating to Mr. Taylor that he could
                file a minimal claim that would have to await
                adjudication indefinitely, until secrecy pro-
                tections were lifted?

            E. If the government violated Mr. Taylor’s right
               of access, what is the remedy?
      (4) While the issue of equitable tolling is preserved, the
 court does not wish to secure further briefing on equitable
 tolling and will not revisit the issue of equitable tolling in
 this case, (A) the court having resolved that issue adversely
 to Mr. Taylor in Andrews v. Principi, 351 F.3d 1134 (Fed.
 Cir. 2003), and (B) the court having recently declined to set
Case: 19-2211     Document: 37     Page: 5    Filed: 07/22/2021




 TAYLOR   v. MCDONOUGH                                       5



 aside the decision in Andrews in Arellano v. McDonough,
 1 F.4th 1059 (Fed. Cir. 2021).
      (5) Appellant Bruce R. Taylor’s en banc opening brief
 is due 60 days from the date of this order. Appellee Secre-
 tary of Veterans Affairs’ en banc response brief is due
 within 45 days of service of Mr. Taylor’s en banc opening
 brief, and Mr. Taylor’s reply brief within 30 days of service
 of the response brief. The court requires 30 paper copies of
 all briefs and appendices provided by the filer within
 5 business days from the date of electronic filing of the doc-
 ument. The parties’ briefs must comply with Fed. Cir. R.
 32(b)(1).
      (6) The court invites the views of amici curiae. Any
 amicus brief may be filed without consent and leave of
 court. Any amicus brief supporting Mr. Taylor’s position
 or supporting neither position must be filed within 14 days
 after service of Mr. Taylor’s en banc opening brief. Any
 amicus brief supporting the Secretary’s position must be
 filed within 14 days after service of the Secretary’s en banc
 response brief. Amicus briefs must comply with Fed. Cir.
 R. 29(b).
     (7) This case will be heard en banc on the basis of the
 briefing ordered herein and oral argument.
    (8) Oral argument will be held at a time and date to be
 announced later.


                                     FOR THE COURT

 July 22, 2021                       /s/ Peter R. Marksteiner
     Date                            Peter R. Marksteiner
                                     Clerk of Court